NUMBER 13-17-00252-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


PHILLIP JACKSON,                                                               Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On Appeal from the 105th District Court
                          of Nueces County, Texas.



               SUPPLEMENTAL ABATEMENT ORDER
           Before Justices Rodriguez, Benavides, and Longoria
                            Order Per Curiam

       Appellant, Phillip Jackson, filed a notice of appeal with this Court from a judgment

nunc pro tunc signed on April 20, 2017. The record currently before the Court fails to

include a certification of appellant’s right to appeal.     This appeal was abated and

remanded by this Court on August 23, 2017, to the trial court for entry of a certification of
appellant’s right to appeal. The trial court has advised this Court that a hearing was

scheduled and appellant failed to appear.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal remains abated. The trial court shall utilize whatever means necessary to

make appropriate findings and recommendations concerning the following: (1) whether

appellant can be located; (2) whether appellant has abandoned his appeal; and (3) if any

other orders are necessary to ensure the proper and timely pursuit of appellant’s appeal.

If it is determined appellant has not abandoned his appeal, the trial court should enter a

certification of the appellant’s right to appeal.

       The trial court shall cause its finding and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court within thirty days from

the date of this order.

       IT IS SO ORDERED.

                                                         PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of November, 2017.




                                               2